     Case
     Case:3:19-cr-30025-NJR
           4:17-cr-00371-RLW Document
                              Doc. #: 22 Filed:
                                          Filed 08/16/17
                                                02/27/19 Page:
                                                         Page 11 of
                                                                 of 22 PageID
                                                                        Page ID#:#2
                                                                                  5

                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI                                  FILED
                                   EASTERN DIVISION
                                                                                        AUG 1 6 2017
UNITED STATES OF AMERICA,                        )                                    U.S. DISTRICT COURT
                                                 )                                  EASTERN DISTRICT OF MO
                                                                                            ST. LOUIS
               Plaintiff,                        )
                                                 )
v.                                               ) No.
                                                 )           4:17CR00371 RLWIPLC
MARK ANTHONY RICHARDSON, JR.,                    )
                                                 )
               Defendant.                        )


                                          INDICTMENT

                                          COUNT ONE

The Grand Jury charges that:

      On or about January 8, 2017, in the County of St. Louis, within the Eastern District of

Missouri,

                            MARK ANTHONY RICHARDSON, Jr,

having been convicted previously of a crime punishable by a term of imprisonment exceeding

one year under the laws.ofthe State of Missouri, did knowingly possess a firearm which had

previously traveled in interstate or foreign commerce.

      In violation of Title 18, United States Code, Section 922(g)(l ).

                                          COUNT TWO

      The Grand Jury further charges that:

      On or about August 3, 201 7, in the County of St. Louis, within the Eastern District of

Missouri,

                            MARK ANTHONY RICHARDSON, Jr,

having been convicted previously of a crime punishable by a term of imprisonment exceeding

one year under the laws of the State of Missouri, did knowingly possess a firearm which had

previously traveled in interstate or foreign commerce.
   Case
   Case:3:19-cr-30025-NJR
         4:17-cr-00371-RLW Document
                            Doc. #: 22 Filed:
                                        Filed 08/16/17
                                              02/27/19 Page:
                                                       Page 22 of
                                                               of 22 PageID
                                                                      Page ID#:#3
                                                                                6



     In violation of Title 18, United States Code, Section 922(g)(l).




                        \
                                                A TRUE BILL.



                                                FOREPERSON


CARRIE COSTANTIN
Acting United States Attorney


THOMAS J. MEHAN, #28958MO
Assistant United States Attorney
